         Case 1:20-cr-00432-JMF Document 8 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -   X
                                :
UNITED STATES OF AMERICA        :
                                :     ORDER
          - v. -                :
                                :     20 CR 432 (JMF)
YAUREL CENTENO,                 :
                                :
                Defendants.     :
                                :
- - - - - - - - - - - - - - - X
     Upon the application of the parties, it is hereby

     ORDERED that the conference scheduled for September 21, 2020

                 October 26, 2020
is adjourned to ________________,         3:30 p.m.
                                  2020 at ________________; and

     FURTHER ORDERED that time is excluded under the Speedy Trial

                       October 26, 2020
Act between today and ________________, 2020; the Court finds that

the ends of justice served by excluding such time outweighs the

interests of the defendant and the public in a speedy trial because

of the interests of the defendant in receiving and reviewing

discovery     and    considering        the     possibility         of    a     pre-trial

disposition    amidst      the    circumstances        of    the    ongoing      national

emergency declared over the coronavirus pandemic.
                         The Clerk of Court is directed to terminate Doc. #7.
     SO ORDERED

Dated:      New York, New York
                       15
            September ___, 2020
                                        ___________________________________
                                        THE HONORABLE JESSE M. FURMAN
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF NEW YORK


    Unless and until the Court orders otherwise, the Government shall produce discovery
    within the next two weeks.
